DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
In regards to the amendment filed May 18, 2022, amended claims 1-6, 16-17, 22-23 and 25 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,976,458 to Stefanchik et al. in view of U.S. Patent Application Publication No. 2004/0230096 to Stefanchik et al. in further view of U.S. Patent Application Publication No. 2005/0228224 to Okada et al.  
In regard to claim 1, Stefanchik et al. disclose an adapter 10, comprising: a first channel 30 running through the length of the adapter from a first opening at a distal end of the adapter to a second opening at a proximal end of the adapter, wherein a shaft of an endoscope is configured to be threaded through the first channel; and a rigid attachment segment 32 configured to engage an outer surface of the adapter in a second channel 80 of an instrument or a second adapter 50 (see Figs. 1-3 and Col. 6, Lines 24-67 and Col. 9, Lines 9-25).   Stefanchik et al. disclose the endoscope as being inserted into the adapter but are silent with respect to a first coupler configured to removably secure the adapter to a second coupler of the endoscope after the shaft is threaded through the channel.   Stefanchik et al. ‘096 teach of an analogous endoscopic accessory which the adapter is attached to the endoscope via a first coupler 60 (See Figs. 4b, 13 and 15).  The handle 60 is constructed of a silicone, or similar soft tacky material, to ensure a frictional fit against the endoscope (See paragraph 0060).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the adapter of Stefanchik et al. to include a proximal handle to ensure a secure fitting between the adapter and the endoscope upon insertion therein as taught by  Stefanchik et al. ‘096.
With further respect to claim 1, Stefanchik et al. is silent with respect to wherein the rigid attachment segment if configured to lockingly engage the second channel of an instrument.  Okada et al. teach of an analogous endoscopic accessory wherein a fixing screw 64 is provided at the distal end of the device (See Fig. 9 and paragraph 064).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the adapter of Stefanchik et al. to enable locking of an instrument along an outer surface of the ridged attachment segment to enable a user to selectively fix an instrument inserted through the working channel during use thereof as taught by Okada et al.  
In regard to claim 2, Stefanchik et al., as modified by Okada et al., disclose an adapter, wherein the rigid attachment segment comprises a groove (not labeled, t-shaped track) and a section adjacent the groove, the section 72, 74 protruding relative to the groove and comprising a recessed indentation 78 or protrusion (see Figs. 1-3 and Col. 6, Lines 24-67 and Col. 9, Lines 9-25).    
In regard to claim 3, Stefanchik et al., as modified by Okada et al., disclose an adapter, wherein: the surface of the rigid attachment segment comprises multiple grooves and multiple sections alternating along a longitudinal length of the rigid attachment segment; each of the sections protrudes relative to the grooves and comprises a recessed indentation or protrusion; and the multiple sections and the multiple grooves are configured such that the instrument or the other adapter can be coupled to the outer surface of adapter in a plurality of lengthwise positions (See Figs. 5-6 and Col. 7, Lines 20-57 and Col. 9, Lines 9-25).    
In regard to claim 10, Stefanchik et al. disclose an adapter, further comprising: a distal segment comprising the first opening, wherein the distal segment is configured to stabilize the endoscope and the adapter after the adapter is removably coupled to the endoscope (See Figs. 5-6 and Col. 7, Lines 20-57).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of U U.S. Patent No. 7,976,458 to Stefanchik et al. in view of U.S. Patent Application Publication No. 2004/0230096 to Stefanchik et al. in further view of U.S. Patent Application Publication No. 2005/0049459 to Hern.    
In regard to claim 4, Stefanchik et al. disclose an adapter 10, comprising: a first channel 30 running through the length of the adapter from a first opening at a distal end of the adapter to a second opening at a proximal end of the adapter, wherein a shaft of an endoscope is configured to be threaded through the first channel; and a rigid attachment segment 32 configured to engage an outer surface of the adapter in a second channel 80 of an instrument or a second adapter 50 (see Figs. 1-3 and Col. 6, Lines 24-67 and Col. 9, Lines 9-25).   Stefanchik et al. disclose the endoscope as being inserted into the adapter but are silent with respect to a first coupler configured to removably secure the adapter to a second coupler of the endoscope after the shaft is threaded through the channel.   Stefanchik et al. ‘096 teach of an analogous endoscopic accessory which the adapter is attached to the endoscope via a first coupler 60 (See Figs. 4b, 13 and 15).  The handle 60 is constructed of a silicone, or similar soft tacky material, to ensure a frictional fit against the endoscope (See paragraph 0060).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the adapter of Stefanchik et al. to include a proximal handle to ensure a secure fitting between the adapter and the endoscope upon insertion therein as taught by  Stefanchik et al. ‘096.
With further respect to claim 4, Stefanchik et al. is silent with respect to a rotatable joint attached to the rigid attachment segment.  Hern teach of an analogous endoscopic accessory comprising a rotatable joint at the proximal end thereof 4/5 (See Figs. 1-2 and paragraph 0037, 0046, 0050-0051). It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope of Stefanchik et al. to include a rotatable joint at the proximal end of the endoscope to enable a user to easily rotate the shaft of the accessory/sheath with respect to the handle of the endoscope as taught by Krebs et al.  
Claims 16-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,976,458 to Stefanchik et al. in view of U.S. Patent Application Publication No. 2008/0058595 to Snoke et al.  
In regard to claim 16, Stefanchik et al. disclose an adapter 10, comprising: a first channel 30 running through the length of the adapter from a first opening at a distal end of the adapter to a second opening at a proximal end of the adapter, wherein a shaft of an endoscope is configured to be threaded through the first channel; and a rigid attachment segment 32 configured to engage an outer surface of the adapter in a second channel 80 of an instrument or a second adapter 50 (see Figs. 1-3 and Col. 6, Lines 24-67 and Col. 9, Lines 9-25).   Stefanchik et al. disclose the endoscope as being inserted into the adapter but are silent with respect to a first coupler configured to removably secure the adapter to a second coupler of the endoscope after the shaft is threaded through the channel.   Snoke et al. teach of an analogous endoscopic accessory which the adapter is attached to the endoscope via a first coupler 28 (See Figs. 1 and 3).  The imaging device 60 can be securely connected to the scope connector 28, for example, with a luer lock fitting (See paragraph 0061).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the adapter of Stefanchik et al. to include a proximal handle to ensure a secure fitting between the adapter and the endoscope upon insertion therein as taught by Snoke et al.  
In regard to claim 17, Stefanchik et al., as modified by Snoke et al., disclose an adapter, wherein: the rigid attachment segment comprises multiple grooves and multiple sections alternating along a longitudinal length of the rigid attachment segment; each of the sections protrudes relative to the grooves and comprises a recessed indentation or protrusion; and the multiple sections and the multiple grooves are configured such that the instrument or the other adapter can be coupled to the outer surface of adapter in a plurality of lengthwise positions (See Figs. 5-6 and Col. 7, Lines 20-57 and Col. 9, Lines 9-25).    
In regard to claim 22, Stefanchik et al. disclose an endoscope attachment assembly, further comprising: the instrument, the instrument comprising a second channel (See Figs. 5-6 and Col. 9, Lines 9-25).   
In regard to claim 23, Stefanchik et al. disclose an endoscope attachment assembly, wherein: the rigid attachment segment comprises a groove and a section adjacent the groove, the section protruding relative to the groove and comprising a recessed indentation; and an interior surface of the second channel comprises a protrusion configured to engage the groove, and a spring-loaded ball configured to engage the recessed indentation of the section (See Figs. 5-6 and Col. 6, Line 24-57 Col. 9, Lines 9-25).   
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,976,458 to Stefanchik et al. in view of U.S. Patent Application Publication No. 2008/0058595 to Snoke et al. in further view of U.S. Patent No. 5,797,836 to Lucey et al.    
In regard to claim 25, Stefanchik et al. disclose an endoscope attachment assembly (See rejections above) but are silent with respect to a rotatable control positioned at a proximal end of the endoscope for controlling the orientation of an image captured by the endoscope.  Lucey et al. teach of an analogous endoscope having a rotatable actuator 30 which controls the orientation of the captured image (see Figs. 1 and 3 and Col. 3, Lines 1-14 and Col. 4, Lines 36-65).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope of Stefanchik et al. to include a rotatable actuator at the proximal end of the endoscope to enable a user to easily and intuitively control the orientation of a captured image in any desired orientation with a single hand, regardless of the rotational position of the endoscope as taught by Lucey et al.  
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 10, 16-17, 22-23, and 25 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amended claim 16, wherein the second coupler is locked to the first coupler of the endoscope is not considered to be novel or inventive in few of the rejection above and the following refences.  
US 2005/0119524 See Figs. 30 and 32. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
6/4/22